442 F.2d 1346
Samuel G. WHITNEY, Appellant,v.W. R. GRASLE CO., an Oregon corporation, Appellee.
No. 25786.
United States Court of Appeals, Ninth Circuit.
June 4, 1971.
Rehearing Denied July 20, 1971.

Appeal from the United States District Court for the District of Oregon; Robert C. Belloni, Judge.
Samuel G. Whitney in pro. per.
Curtis Cutsforth (argued), of King, Miller, Anderson, Nash & Yerke, Portland, Or., for appellee.
Before ELY and KILKENNY, Circuit Judges, and LINDBERG, District Judge.*
PER CURIAM:


1
The motion to dismiss the appeal is denied.1


2
On the merits, we have carefullly reviewed the record. The District Court found as a fact that the appellee "did not discharge or refuse to hire [appellant] because of his race, color or national origin." In the light of all the testimony heard by the District Court, we cannot say that its quoted finding was clearly erroneous. Thus, the judgment must be, and it hereby is,


3
Affirmed.



Notes:


*
 Honorable William J. Lindberg, United States District Judge, District of Washington, sitting by designation


1
 The appellee's motion to dismiss was based upon its contention that it was not served with a copy of the appellant's opening brief in this court. The opening brief was apparently received in our Clerk's office on December 29, 1970. The motion to dismiss the appeal was not filed until April 6, 1971, after the appeal had already been scheduled for oral argument on May 3, 1971. It is because of this delay on the part of appellee's counsel and because the appellant represents himself inpropria persona that we deny the motion to dismiss the appeal.